13 N.Y.2d 909 (1963)
In the Matter of the Intermediate Accounting of Albert Farah et al., as Executors of Richard Farah, Deceased, Petitioners-Respondents. Anne Farah, Appellant; Sidney M. Goetz, as Special Guardian for Tanina Farah et al., Infant Distributees, Respondent.
Court of Appeals of the State of New York.
Argued October 1, 1963.
Decided October 10, 1963.
Arnold Davis and Max Ander for appellant.
Andrew J. Dritsas and Roger N. Greene for petitioners-respondents.
No appearance for remaining respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, FOSTER and SCILEPPI.
Order affirmed, with costs to the estate payable by appellant personally; no opinion.